      Case 2:19-cv-00123-LGW-BWC Document 19 Filed 05/21/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT                           FILED
                                                                      John E. Triplett, Acting Clerk

                          SOUTHERN DISTRICT OF GEORGIA
                                                                       United States District Court


                               BRUNSWICK DIVISION
                                                                   By CAsbell at 8:57 am, May 21, 2020




MICHAEL TYRONE ABRAM,                    )
                                         )
                 Plaintiff,              )
                                         )
       v.                                )   CIVIL ACTION NO. 2:19-CV-123
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
                                         )
                 Defendant.              )


                                     ORDER

       THIS CAUSE is before the Court upon the unopposed motion of the Defendant

to remand this case to the Commissioner for further action under sentence four of 42

U.S.C. § 405(g). Upon consideration of the motion, and the grounds urged in support

thereof, it is

       ORDERED and ADJUDGED that the decision of the Commissioner is hereby

reversed under sentence four of 42 U.S.C. § 405(g), and this case is hereby remanded

to the Commissioner of Social Security. Following remand, the Commissioner will

reevaluate the opinion evidence of record including medical evidence from other

governmental agencies; re-assess Plaintiff’s residual functional capacity; proceed

through the sequential evaluation process as needed and appropriate based on the

updated record; take any further action to complete the administrative record and

issue a new decision. The Clerk of the Court is hereby directed to enter a separate

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.
Case 2:19-cv-00123-LGW-BWC Document 19 Filed 05/21/20 Page 2 of 2



 IT IS SO ORDERED this 21st day of May 2020.




                             HON. LISA GODBEY WOOD, JUDGE
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
